WESTERFIELD, J.
This is a suit on a series of promissory notes aggregating 1103.50. The notes were given in part payment of the purchase price of a certain radio, sold by plaintiff and bought by defendant. The defense is a failure of consideration based upon the allegation that the radio did not operate satisfactorily.
There was judgment below for plaintiff, as prayed for, and defendant has appealed.
The evidence indicates that the radio was installed by the defendant who attached “aerial and leading wires.” We are convinced that, as thus installed, it did not function properly. Nevertheless, plaintiff displayed a willingness, at all times, to make proper repairs, finally offering to furnish an entirely new outfit, which was declined by defendant upon the ground that he desired a new box or casing as well as , the radio itself, and this, the plaintiff was unwilling to supply.
*743We agree with the trial judge in his finding that the defendant was not justified in rejecting the radio or imposing unreasonable demands upon plaintiff as a condition of its acceptance. The radio, which was sold, is shown to be recognized by the trade as a first-class instrument and there is testimony to the effect that all radios occasionally give trouble.
Under the circumstances and for the reasons assigned the judgment appealed from is affirmed.